Name: Commission Regulation (EC) No 743/2003 of 28 April 2003 amending for the fourth time Council Regulation (EC) No 310/2002 concerning certain restrictive measures in respect of Zimbabwe
 Type: Regulation
 Subject Matter: Africa;  international affairs;  marketing;  rights and freedoms;  defence
 Date Published: nan

 Avis juridique important|32003R0743Commission Regulation (EC) No 743/2003 of 28 April 2003 amending for the fourth time Council Regulation (EC) No 310/2002 concerning certain restrictive measures in respect of Zimbabwe Official Journal L 106 , 29/04/2003 P. 0018 - 0019Commission Regulation (EC) No 743/2003of 28 April 2003amending for the fourth time Council Regulation (EC) No 310/2002 concerning certain restrictive measures in respect of ZimbabweTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 310/2002 of 18 February 2002 concerning certain restrictive measures in respect of Zimbabwe(1), as last amended by Regulation (EC) No 1643/2002(2), and whose validity was extended by Regulation (EC) No 313/2003(3), and in particular Article 8, second indent, thereof,Whereas:(1) Annex III to Regulation (EC) No 310/2002 lists the competent authorities to whom information and requests concerning the measures imposed by that Regulation should be sent.(2) The Netherlands and the United Kingdom requested that the address details concerning their competent authorities be amended and as a result of personnel changes the address details concerning the Commission have to be amended,HAS ADOPTED THIS REGULATION:Article 1Annex III to Regulation (EC) No 310/2002 is hereby amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 April 2003.For the CommissionChristopher PattenMember of the Commission(1) OJ L 50, 21.2.2002, p. 4.(2) OJ L 247, 14.9.2002, p. 22.(3) OJ L 46, 20.2.2003, p. 6.ANNEXAnnex III to Regulation (EC) No 310/2002 is amended as follows:1. The address details under the heading "Netherlands" shall be replaced with:" Ministerie van FinanciÃ «n Directie FinanciÃ «le Markten, afdeling Integriteit Postbus 20201 2500 EE Den Haag The Netherlands Tel. (31-70) 342 89 97 Fax (31-70) 342 7918 ".2. The address details under the heading "United Kingdom" shall be replaced with:"- With respect to export restrictions:Department of Trade and Industry Export Control and Non-Proliferation Directorate 3-4, Abbey Orchard Street London SW1P 2JJ United Kingdom Tel. (44-207) 215 05 10 Fax (44-207) 215 05 11.- With respect to freezing of funds and economic resources:HM Treasury International Financial Services Team 1, Horse Guards Road London SW1A 2HQ United Kingdom Tel. (44-207) 270 5550 Fax (44-207) 270 4365Bank of England Financial Sanctions Unit Threadneedle Street London EC2R 8AH United Kingdom Tel. (44-207) 601 4607 Fax (44-207) 601 4309".3. The address details under the heading "European Community" shall be replaced with:" Commission of the European Communities Directorate-General for External RelationsDirectorate CFSPUnit A.2: Legal and institutional matters for external relations - SanctionsCHAR 12/163B - 1049 Brussels Tel. (32-2) 295 81 48, 296 25 56 Fax (32-2) 296 75 63 E-mail: relex-sanctions@cec.eu.int ".